Citation Nr: 1107553	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 2009, the Board determined that 
new and material evidence had been presented to reopen the claim, 
and remanded the claim for additional development.  


FINDING OF FACT

The Veteran does not have a back disorder that was caused or 
aggravated by his service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a chronic low back disorder due 
to his service.  During a hearing at the RO, held in June 2005, 
he testified that he had back pain while in basic training, and 
that he was profiled (i.e., put on light duty) for back pain. 

The Board initially notes that in October 2009, the Board 
remanded this claim.  The Board directed that the Veteran be 
issued a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
that Social Security Administration (SSA) records be obtained, 
that the Veteran be afforded an examination, and that an 
etiological opinion be obtained.  In December 2009, a VCAA letter 
was sent to the Veteran, and in January 2010, SSA records were 
obtained.  Also in January 2010, the Veteran was afforded an 
examination, and an etiological opinion was obtained.  Under the 
circumstances, the Board finds that there has been substantial 
compliance with its remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection is 
warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  Id.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his claim 
of entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan, 451 F.3d at 1337.  

The issue on appeal is, in essence, based on the contention that 
a back disability was caused by an injury or events in service 
that ended in 1978.  Lay evidence, generally, may be competent 
evidence to show that a Veteran experienced symptoms of back pain 
during service.  See, e.g., Layno, 6 Vet. App. at 465.  

In this case, the Veteran's service treatment reports do not show 
any relevant treatment or diagnoses.  The Veteran's separation 
examination report, dated in July 1978, does not note a disorder 
of, or symptoms related to, the spine.  In an associated "report 
of medical history," the Veteran denied a history of recurrent 
back pain.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1989 and 2010, and SSA reports.  VA 
progress notes, dated between 1989 and 2010, include an August 
1989 report which shows treatment for complaints of a four-day 
history of back pain.  Reports dated in December 1989 and January 
1990 show additional treatment for back pain, with notations of 
obesity, and that symptoms had begun, one week before, two months 
before, and five months before.  Two of those reports indicate 
that the Veteran associated the onset of his back pain with heavy 
lifting at his job.  The diagnoses included paravertebral back 
sprain.  Thereafter, VA progress notes show treatments for 
complaints of back pain and notations of chronic low back pain 
without opinion as to etiology.  A VA magnetic resonance imaging 
(MRI) report for the lumbar spine, dated in February 2005, 
contains an impression of mild degenerative changes of the 
articular facets at L4-5 and L5-S1, with no other significant 
abnormalities.  

A VA spine examination report, dated in December 1992, shows that 
the Veteran reported a history of back pain dating to service, 
i.e., to 1974.  The report also noted that X-rays were within 
normal limits.  A diagnosis was provided of "history of back 
conditioning, no pathology found."  

A VA general medical examination report, dated in September 2004, 
notes that X-rays revealed mild degenerative changes.  The 
relevant diagnosis was degenerative joint disease involving the 
lumbar spine.  

A report from Y.K.S., M.D., dated in October 2006, indicates that 
an examination was performed in association with the Veteran's 
claim for Social Security disability benefits.  This report 
contains an assessment noting a 30-year reported history of back 
pain, with no evidence upon examination of a limited range of 
motion, or pain, "entirely normal" examinations, and that "he 
is able to engage fully in substantial or gainful activities 
without difficulties."  

A VA examination report, dated in January 2010, shows that the 
examiner stated that the Veteran's claims file had been reviewed.  
The report also shows that the Veteran reported a history of back 
pain beginning in 1974 due to carrying heavy loads during basic 
training.  He denied any specific injury to his back, and claimed 
that he had been placed on restricted duty.  An associated X-ray 
report contains an impression noting that no acute vertebral 
compression fracture or subluxation is noted, and that there were 
mild degenerative changes at L3-S1.  The impression in the 
examination report was chronic lumbar spine strain with mild 
degenerative changes on X-ray.  The examiner stated:

Upon review of the Veteran's service 
treatment records there was no evidence of 
complaint or treatment of lumbar spine pain 
while in service.  The Veteran's discharge 
physical also showed no complaint of 
recurrent lumbar spine pain.  Therefore it 
is less likely than not that his lumbar 
spine pain is related to military service.  

A decision of the SSA, dated in November 2006, shows that the SSA 
determined that the Veteran was not disabled.  The "primary 
diagnosis" was "medical evidence insuff[icient] for 
diagnosis."  

The claims file also includes lay statements from M.A.F., dated 
in 1993 and February 2010, who stated that he served with the 
Veteran, and that the Veteran was injured during basic training 
and put on light duty, and that he had symptoms after service.  A 
statement from L.S., received in February 2010, noted that he had 
known the Veteran for 35 years, and that the Veteran has had back 
pain the entire time.  A statement from the Veteran's mother, 
received in February 2010, asserted that the Veteran had severe 
back pain.  A statement from the Veteran's sister, received in 
February 2010, asserted that the Veteran displayed back pain 
shortly after his discharge, and that his current back pain was 
related to his service.  

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  The Veteran has reported to VA personnel 
that he was treated for back pain during service and that he was 
profiled for back pain.  A review of his service treatment 
reports, however, do not show that he was ever treated for back 
pain, or that he was ever profiled for back pain.  No back 
disorder, or back symptoms, were noted in his July 1978 
separation examination report, and he denied a history of 
recurrent back pain in an associated "report of medical 
history."  As previously stated, the earliest post-service 
medical treatment reports showing treatment for back pain are 
found in VA progress notes, dated between 1989 and 1990.  In 
these reports, the Veteran reported a history of back pain of no 
more than five months.  The statements provided in support of the 
Veteran's claim were provided many years after service and are 
inconsistent with statements the Veteran provided in service and 
during treatment prior to his claim for compensation.  The Board, 
therefore, finds that the statements of the Veteran, his mother, 
his sister, M.A.F., and L.S. indicating either injuries in 
service or symptoms continuing after service are not credible.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness).  

Furthermore, the Veteran and the laypersons providing statements 
in support of his claims are not shown to have the requisite 
skills, knowledge, or training, to be competent to provide a 
diagnosis of a back disability.  See Espiritu, 2 Vet. App. at 
492.  In this case, the Veteran's service treatment records do 
not show any relevant treatment.  The post-service medical 
records do not show any relevant treatment prior to 1989-90, at 
which time the Veteran related his back pain to heavy lifting at 
his job, with a history of back pain for no more than five 
months, and there is no competent evidence of a nexus between a 
back disability and the Veteran's service.  The January 2010 VA 
examination report contains an opinion that weighs against the 
claim.  Given the foregoing, the Board finds that the service 
treatment reports and the post-service medical evidence are 
persuasive.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports do not show treatment for, complaints 
of, or a diagnosis of, a back disorder.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 3.303.  
The earliest medical evidence of treatment for back symptoms is 
found in the VA progress notes dated in 1989.  This is over 10 
years after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  VA progress 
notes, dated between 1989 and 1990, show that the Veteran 
reported an onset of back pain beginning no more than five months 
before, and that he associated his back pain with heavy lifting 
at his job.  The earliest medical evidence of back pathology is 
dated in 2004, about 25 years after service.  There is no 
competent and credible evidence to show that a present back 
disability is related to the Veteran's service.  In this regard, 
the only competent etiology opinion of record is the January 2010 
VA examination report, and this opinion weighs against the claim.  
Finally, there is no competent evidence indicating that arthritis 
of the spine was manifested to a compensable degree within one 
year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the appeal must be 
denied.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159 (2010).  The notification obligations in this case were 
accomplished by way of letters from the RO to the Veteran dated 
in July and September of 2004, and December 2009.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records, and 
records from the SSA.  The Veteran has been afforded an 
examination, and an etiological opinion has been obtained.  The 
Board concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


